DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Response to Amendment
The Amendment filed on 05/27/2021 has been entered. Claims 1 and 4-10 remain pending in the application. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20160072078) (Lee).

In reference to claims 1, 9 and 10, Lee teaches an organic light emitting device having a structure of a first electrode, a hole transport region an emission layer, an electron transport region, and a second electrode that are sequentially stacked in that order [0022] wherein the emission layer includes a phosphorescent dopant [0097] an electron transporting host and a hole transporting host that meet at least an equation 1 in order to efficiently form an exciplex and further teaches that the hole transporting host is a compound HH1-2 [0088] as shown below and the electron transporting host is a compound of formula 10 [0069] as shown below

    PNG
    media_image1.png
    40
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    281
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    349
    466
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    63
    267
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    176
    385
    media_image5.png
    Greyscale

for example a compound of formula 10 wherein a22 is 1 [0074], and L22 is a group of formula 12-2 as shown above [0072], X11 to X13 are N [0076], a21 is 0 [0074], b21 is 1 [0070], R21 is a group of formula 15-28 as shown above [0077], Z63 is phenyl [0078], R29 and R30 are each formula 15-1 [0077] and R22 to R28 are each hydrogen [0079].

Lee discloses the compound of formula 10 that encompasses the presently claimed n-type host compound, including wherein wherein a22 is 1, and L22 is a group of formula 12-2 as shown above, X11 to X13 are N, a21 is 0, b21 is 1, R21 is a group of formula 15-28 as shown above, Z63 is phenyl, R29 and R30 are each phenyl. Each of the disclosed substituents from the substituent 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 10 to provide the compound described above, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

While Lee does not expressly teach that this combination of specific materials meets the taught requirements of Formula 1 as shown above to efficiently form an exciplex as instantly claimed, the calculation of the LUMO of this compound using the DFT methods described by Lee [0211] is within the ambit of the ordinarily skilled artisan and the selection of this material would have been obvious to the ordinarily skilled artisan given the teachings of Lee that compounds of formula 10 are preferred as electron transport host materials for the formation of the exciplex.  

While Lee does not expressly teach that this combination of specific materials meets the claimed relative photoluminescence spectra of the individual host materials to the exciplex formed by the host materials, Lee does teach that the host material combinations form an exciplex and teaches that the claimed feature of the exciplex having a longer photoluminescence wavelength than a photoluminescence wavelength of either of the individual materials is evidence of exciplex formation [0207]. That is, the claimed feature relative photoluminescence wavelength is an In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
For Claim 1: Reads on the device with the claimed structure wherein HH1-2 is the p-type host of chemical formula 1 wherein R1 to R10 are each hydrogen, l1 and l2 are each 1, L1 is unsubstituted arylene (i.e. phenylene), L2 is a direct bond, Ar1 is unsubstituted aryl (phenyl) and Ar2 is unsubstituted aryl (i.e. phenyl) and the compound of formula 10 is the n-type host wherein r11 is 1, L11 is an o-phenylene, Y1, Y2 and Y3 are each N, Ar18 and Ar19 are each phenyl, l10 is 1, L10 is a direct bond, Ar17 is a phenyl, R38 to R41 are each hydrogen and PD79 is the phosphorescent dopant.   
For Claim 9: Reads on formula 1-1.
For Claim 10: Reads on formula 10-2.


In reference to claim 4, Lee teaches the device as described above for claim 1. While Lee does not expressly state that the exciplex formed of the host materials emits a photoluminescence peak with a lower photon energy than a photon energy of each of the photoluminescence peak of the p-type and N-type hosts, this is an inherent property of the device. Photon energy has an indirect relationship to wavelength as defined by the Planck-Einstein relation (E= hν) and 

In reference to claim 5, Lee teaches the device as described above for claim 1. Lee does not expressly teach that the HOMO level of the hole transport host HH1-2 is higher in energy than a homo energy level of the electron transport host of formula 10. However, these electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.
 
In reference to claim 6, Lee teaches the device as described above for claim 1. These electronic properties are an inherent property of the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

In reference to claim 7, Lee teaches the device as described above for claim 7.  Lee teaches that the materials are included in a volume ratio of 5:5, in other words 1:1. While a volume ratio is not necessarily identical to a weight ratio, the compounds EH1-401 and HH1-2 are of similar molecular weight (550-650 g/mol) and were each purified by recrystallization and would therefore be highly likely to have a sufficiently similar density such that a volume ratio of 1:1 would correspond to a weight ratio between 2:8 and 8:2. 

In reference to claim 8, Lee teaches the device as described above for claim 1. Lee further teaches that the device has a rolloff efficiency ratio of 14% which is defined somewhat differently than the instantly claimed property of ‘an efficiency ratio’. However, these values appear to represent a similar property and furthermore, such a property is inherent to the device. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. 

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 

In reference to the outstanding rejections under 35 USC 103 of claims 1 and 4-10 as unpatentable over Lee, Applicant argues that Lee requires in claim 10 and in paragraph [0070] that at least one of R22 to R28 is selected from a subgroup of substituents that do not include hydrogen. This argument has been fully considered but not found convincing. Claim 10 as pointed to by Applicant, was not relied upon in the outstanding rejection. Paragraph 70 does not state that “at leasta one of R22 to R28 is selected” but rather says that at least one may be selected from such a list. That is, Lee teaches that each of these may be hydrogen and that one or more might be something else from a secondary list but does not, in paragraph [0070], require that one or more of R22 to R28 is not hydrogen. Applicant points to some exemplified compounds of Lee as evidence that Lee requires that one of R22 to R28 is not hydrogen. However, this does not negate a finding of obviousness under 35 U.S.C. 103 since a preferred embodiment such as an example is not controlling. Rather, all disclosures “including unpreferred embodiments” must be considered. In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills USPQ 196 (CCPA 1972).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/Sean M DeGuire/Examiner, Art Unit 1786